Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 1 Pg.
                                                                OF1 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 2 Pg.
                                                                OF2 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 3 Pg.
                                                                OF3 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 4 Pg.
                                                                OF4 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 5 Pg.
                                                                OF5 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 6 Pg.
                                                                OF6 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 7 Pg.
                                                                OF7 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 8 Pg.
                                                                OF8 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT A (P. 9 Pg.
                                                                OF9 of
                                                                    23)
                                                Ent. 02/20/20 10:52:42 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 10 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 10 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 11 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 11 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 12 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 12 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 13 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 13 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 14 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 14 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 15 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 15 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 16 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 16 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 17 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 17 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 18 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 18 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 19 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 19 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 20 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 20 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 21 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 21 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 22 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 22 of 23
Case 19-42890-MJH   Doc 41-1   Filed 02/20/20
                                                EXHIBIT      A (P. 23 OF 23)
                                                Ent. 02/20/20 10:52:42 Pg. 23 of 23
